DETAILED ACTION
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (6,418,944) in view of Colombat et al. (7,195,331).

Regarding claim 1, White teaches an inkjet recording device comprising: 
a main body (fig. 1, item 18) including an paint container (col. 1, lines 22-29) that accommodates an paint used to perform painting on a paint target (col. 1, lines 22-29), and a cleaning liquid container (see fig. 4, note that a cleaning liquid container is necessarily connected to inlet 24) that accommodates a cleaning liquid; 
a nozzle (fig. 4, bottom of item 30) that is connected to the paint container to discharge the paint which is pressurized and supplied (col. 3, lines 22-38); and 

White does not teach a print head including a nozzle that is connected to the ink container to discharge the ink which is pressurized and supplied a charging electrode that charges ink particles to be used for the printing, a deflection electrode that deflects the ink particles charged by the charging electrode, and a gutter that recovers the ink particles which are not used for the printing. Colombat teaches this (Colombat, see fig. 1, Note nozzle 116, charge electrode 120, gutter 106). It would have been obvious to one of ordinary skill in the art at the time of invention to applying the cleaning apparatus disclosed by White to the continuous inkjet printer disclosed by Colombat because doing so would amount to combining prior art elements according to known methods to yield predictable results.
(Examiner acknowledges that White is directed to a spray paint gun while Colombat is directed to a printer. While seemingly different arts, Examiner maintains that the cleaner disclosed by White would have been applicable to any coloring fluid dispensing device in need of cleaning, including that disclosed by Colombat). 
 	Regarding claim 2, White in view of Colombat teaches the inkjet recording device according to claim 1, wherein the main body and the head cleaning unit are provided as separate bodies (White, see fig. 4). 	Regarding claim 3, White in view of Colombat teaches the inkjet recording device .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Colombat as applied to claim 5 above, and further in view of Girones et al. (6,568,787).

Regarding claim 6, White in view of Colombat teaches the inkjet recording device according to claim 1. White in view of Colombat does not teach wherein head detecting means that detects whether or not the print head is inserted into the insertion port is installed in the head cleaning unit. Girones teaches a sensor to detect that printhead has been moved into a maintenance position where nozzles on the head are cleaned (Girones, see claim 11). It would have been obvious to one of ordinary skill in the art at the time of invention to add a print head detecting sensor, as disclosed by Girones, to the maintenance device disclosed by White in view of Colombat because doing so would ensure the proper alignment of the printhead and the maintenance device before cleaning of the nozzles. Further, upon such a combination, the added sensor would detect when the head disclosed by White in view of Colombat was inserted into the maintenance device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Colombat as applied to claim 5 above, and further in view of Dan (2014/0292892).


 	Regarding claim 7, White in view of Colombat teaches the inkjet recording device according to claim 5. White in view of Colombat does not teach wherein the head cleaning unit includes container detecting means that detects whether or not the waste liquid container is connected to the container connection portion. Dan teaches this (Dan, [0044]). It would have been obvious to add a waste liquid container detections sensor of the type disclosed by Dan to the device disclosed by White in view of Colombat because doing so would ensure that the waste liquid container was present during a maintenance operation, thereby preventing the contact of waste liquid with components within the printer itself. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853